DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 16-32 are pending.
Election/Restrictions

Applicant's election with traverse of Group II, claims 25-32, directed to a compound and a composition comprising the compound, and the species:

    PNG
    media_image1.png
    169
    570
    media_image1.png
    Greyscale
 in the reply filed on 12/30/2020 is acknowledged. The election was made with traverse.
The traversal is on the ground(s) that Zhang’s compound has k=2, whereas the compound of the instant claims have k as 1 or 3 and therefore out of scope and thus inventions have a unity of invention. This is not found persuasive as the instant compound is found obvious over Zhang, as set forth in the rejection below. 
Applicant further argue that the compound and process of use is justified under PCT rule. This is again not found persuasive as PCT rule are not same as USPTO examination practice and the claims are properly restricted because of lack of unity of invention.
Applicant argue over the species of election that the office made a conclusory remark that the species are not connected. This is again not found persuasive because as mentioned in the restriction action that the species are not connected and if applicant believed that they are connected, applicant may provide evidence. However, applicant has not provided any evidence how the species are connected. Further, as evident from the different substituents, the compounds of the instant claims doesn’t even have a common core based on definition of A. Thus the restriction and election of species is justified.
The requirement is still deemed proper and is therefore made FINAL.
The elected species is found free of prior art and the search is extended to other species of A as A1. Claims 16-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Please note that after a final requirement for restriction, the Applicants, in addition to making any response due on the remainder of the action, may petition the Commissioner to review the requirement.  Petition may be deferred until after final action on or allowance of claims to the invention elected, but must be filed not later than appeal.  A petition will not be considered if reconsideration of the requirement was not requested.  (See § 1.181.).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claims 25-32 are under current examination.
Claim Objections
Claims 25-32 are objected to because the claims are generally narrative and fails to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. 
For example, claim 25, line 2 recites “having a molecular weight comprising—340kDa. A compound is a single entity and have a certain MW and not comprising. Applicant is suggested to correct all such errors, “having a molecular weight of—340kDa”.
Again in claim 25, “r being comprised 1-30, 5-9---”.
These errors are repeated on several instances throughout claims 25-32. 
Appropriate correction required.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 25-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 25-32 are indefinite as claims at several instances have broader claim limitations followed by narrower claim limitation in the same claim and thus metes and bound of claims is unclear.
For example:
Claim 25, line 2, “having a molecular weight comprising—0.6-340kDa---0.6-2kDa---”.  First, a compound is a single entity and cannot have MW comprising; second it is unclear what MW applicant is intending to claim. Again in claim 25, “r being comprised 1-30, 5-9---; s being comprised---;v---; m---; n---; p—; s--etc. 
Exactly same issues were found in claim 26, 28 and 32.
Claim 27, in addition to above issues, recites s---~66, s is a definite number and cannot be approximately. 
Claim 30, in addition to above issues, recites compound comprising and gives an impression that a compound may have a combination of the structures, such as B2-C1, B2-C2 etc., which is unclear as the independent claim does not recite that B group can be more than one or C group can be more than one. Please also see 112d rejection
Claim 31, in addition to above issues recites compound selected from--- and then give another selection within in the same claim. 
For compact prosecution, the examiner interprets all such claims with a broader range. For instance, claim 25, MW range considered is 0.6-340kDa; same with r, s, v etc., the broadest range recited in the claims is considered for the prosecution.
Appropriate correction required.

Claims 25-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 25-32 are indefinite as claim 25,  recites compound A-Di-B-C, i.e. A is linked from only one side with B and C. However, structure A4:

    PNG
    media_image2.png
    498
    1244
    media_image2.png
    Greyscale
requires linkage on both sides of A, i.e. -A- and is not encompassed by the generic structure. Same issues were found in claims 26-32 and are also indefinite.
Appropriate correction required.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 30 is in an improper dependent form because claim 30 dependent on claim 25 recites compound comprising and gives an impression that a compound may have a combination of the structures, such as B2-C1, B2-C2 etc. However, the independent claim does not recite that B group can be more than one or C group can be more than one. Thus claim 30 is broader and not further limiting. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Journal of the American Chemical Society; 2014, 136, 4325-4332 and supporting Information).
Determining the scope and contents of the prior art
Zhang teaches a compound:
With same B (as B1 or B2 if read in other direction C-B-A1) and C (as C1) as in the instant claims and with A as A1 with k=2; Y=1; X=O and m=0;
    PNG
    media_image3.png
    430
    493
    media_image3.png
    Greyscale
for making glycoclusters and star glycopolymers for use in binding with cancer drugs and anti-HIV drugs for smart drug delivery and a composition comprising the same with D2O (while taking NMR) and with drug saquinavir mesylate   (entire article, particularly abstract, Figure 1,  page 4331 and Supporting Information S13). 

Ascertaining the differences between the prior art and the claims at issue
Zhang teaches a compound with same B (as B1 or B2 if read in other direction C-B-A1) and C (as C1) as in the instant claims and with A as A1 with k=2; Y=1; X=O and m=0 and thus differs from the instant claims with respect to unit with k as 1 or 3, i.e. either one more unit or one less k unit than the cited prior art. 
Resolving the level of ordinary skill in the pertinent art
With regard to the above difference, Zhang teaches a compound with same B (as B1 or B2 if read in other direction C-B-A1) and C (as C1) as in the instant claims and with A as A1 with k=2; Y=1; X=O and m=0 and its use in smart drug delivery of anti-HIV drug and anti-cancer drug. Thus based on the guidance of synthesis and use of the compound by the cited prior art, it would have been prima facie obvious to a person of ordinary skill to modify compound of the prior art by either decreasing or increasing by one of same repeating unit as in the compound of the cited prior art with a reasonable expectation of obtaining a compound for use in smart delivery. 
Compounds which are homologs (compounds differing regularly by the successive addition of the same chemical group) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). Thus the cited prior art meets limitation of the instant claims.
Based on the above established facts, it appears that the teachings of above cited prior art read applicants’ compound.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have modify the elements as claimed by known methods with no change in their respective functions, and would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Zhang teaches a compound with A as A1 with k as 2, same B and C (with i=0 and therefore D=0) as in the instant claims. 
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is a reasonable expectation of success that the same repeating unit of the cited prior art may be decreased or increased by one to modify compound of the cited prior art and can be made by the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed compound with a reasonable expectation of success.  Modifying such parameters is prima facie obvious because an ordinary artisan would be motivated to develop an alternative compound for economic reasons or convenient purposes from a known compound, and to arrive applicant’s compound with a reasonable expectation of success.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623